        Case 3:21-cv-00976-CRB Document 37 Filed 06/21/21 Page 1 of 3



 1   Peter R Afrasiabi (SBN 193336)
     pafrasiabi@onellp.com
 2   ONE LLP
     4000 MacArthur Blvd.
 3   East Tower, Suite 500
     Newport Beach, CA 92660
 4   Telephone: (949) 502-2870
     Facsimile: (949) 258-5081
 5
     John E. Lord (SBN 216111)
 6   jlord@onellp.com
     ONE LLP
 7   9301 Wilshire Blvd.
     Penthouse Suite
 8   Beverly Hills, CA 90210
     Telephone: (310) 866-5157
 9   Facsimile: (310) 943-2085
10   Samuel J. Salario, Jr. (PHV to be applied for)
     sam@bayadvocacy.com
11   BAY ADVOCACY PLLC
     1700 South Mac Dill Avenue
12   Tampa, FL 33629
     Telephone: (813) 251-6262
13
     Attorneys for Plaintiffs,
14   K.W., a minor through K.W.’s guardian, Jillian Williams,
     and Jillian Williams, individually, on behalf of themselves
15
     and all others similarly situated
16
                                   UNITED STATES DISTRICT COURT
17
                              NORTHERN DISTRICT OF CALIFORINIA
18
     K.W., a minor and through K.W.’s guardian,          Case No. 3:21-cv-00976-CRB
19   Jillian Williams; and JILLIAN WILLIAMS,
     individually, on behalf of themselves and all       JOINT STATUS REPORT REGARDING
20   others similarly situated,                          ZANCA V. EPIC GAMES, INC.
21                   Plaintiffs,

22          vs.

23   EPIC GAMES, INC., a Maryland corporation,

24                   Defendant.

25
26
27
28                                                                       Case No. 3:21-cv-00976

                                        JOINT STATUS REPORT
        Case 3:21-cv-00976-CRB Document 37 Filed 06/21/21 Page 2 of 3



 1          On April 19, 2021, this Court entered an order staying this action for sixty days or until the

 2   court in Zanca v. Epic Games, Inc., No. 21-CVS-534 (N.C. Sup. Ct., Wake County) grants or denies

 3   final approval to a class action settlement proposed in that case, whichever is earlier. (Dkt. 36 at 1-

 4   2). The stay order directed the parties to file a joint status report in the event that the Zanca court

 5   has not made a ruling on the settlement within sixty days of the date of its order.

 6          The status of the Zanca case is as follows. The Zanca court held a final fairness hearing on

 7   May 6, 2021, during which it considered a motion for final approval of the settlement filed by the

 8   Zanca plaintiffs and objections to the settlement lodged by Plaintiffs in this case together with

 9   another minor Fortnite player (collectively, “Objectors”). At the conclusion of the final fairness

10   hearing, the Zanca court took the motion and objections under advisement. The Zanca court later

11   requested proposed orders from the Zanca plaintiffs and Objectors, which those parties provided.

12   On May 18, 2021, Objectors filed a motion that seeks an order requiring the disclosure of certain

13   documents the Zanca plaintiffs’ counsel submitted to the Zanca court in camera, which motion

14   remains pending. The Zanca court has not yet granted or denied final approval to the proposed

15   settlement.

16          Epic Games suggests that the stay be continued for thirty days or until the Zanca court grants

17   or denies final approval to the proposed settlement, whichever is earlier, and that the parties file a

18   second joint status report if the Zanca court has not granted or denied final approval within thirty

19   days. Because they maintain their arguments in opposition to staying the case as an initial matter,

20   Plaintiffs take no position on Epic Games’ suggestion.

21   Dated: June 21, 2021                          BAY ADVOCACY PLLC

22                                                 By: /s/ Samuel J. Salario, Jr.
                                                       Samuel J. Salario, Jr. (pro hac vice)
23
                                                           Peter R. Afrasiabi
24                                                         John E. Lord
25                                                         ONE LLP

26                                                         Attorneys for Plaintiffs and the Proposed Class

27
                                                           and
28
                                                       1                        Case No. 3:21-cv-00976
                                         JOINT STATUS REPORT
     Case 3:21-cv-00976-CRB Document 37 Filed 06/21/21 Page 3 of 3



 1                                 FAEGRE DRINKER BIDDLE & REATH LLP
 2
                                   By:       /s/ Jeffrey S. Jacobson
 3                                           Jeffrey S. Jacobson (pro hac vice)
                                             Matthew J. Adler
 4
                                             Attorneys for Defendant Epic Games, Inc.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2                        Case No. 3:21-cv-00976
                             JOINT STATUS REPORT
